             Case 2:21-cv-00323-TLN-DB Document 10 Filed 04/19/21 Page 1 of 3


     Elizabeth Zareh, Esq. (SBN#: 182871)
 1
     Zareh & Associates
 2   75 Broadway, Suite 202
     San Francisco, California 94111
 3   Telephone (415) 830-3031
     Facsimile (415) 830-3031
 4
     Email: elizabeth@zarehassociates.com
 5
     ALI R. YOUSEFI (SBN#: 282260)
 6   75 Broadway Street, Suite 202
 7
     San Francisco, CA 94111
     Telephone: (858) 414-2200
 8   Facsimile: (916) 200-0868
     E-Mail: AYousefiLaw@gmail.com
 9

10
     Attorney for Plaintiff
     Nathan Paul Barnes
11

12
                                    UNITED STATES DISTRICT COURT
13                                 EASTERN DISTRICT OF CALIFORNIA

14

15
     NATHAN PAUL BARNES,                                 Case No. 2:21-cv-00323-TLN-DB
16
                    Plaintiff,
17                                                       STIPULATION AND ORDER TO FILE
             vs.                                         FIRST AMENDED COMPALINT
18
                                                         [L.R. 143 and 144]
19
     SACRAMENTO COUNTY, SCOTT JONES,
20   individually and DOES 1-20, individually,
     INCLUSIVE,
21

22                  Defendants.

23
             Pursuant to Federal Rule of Civil Procedure 6 and Local Rules 143(a)(1) and 144(a), the
24
     parties, by and through their attorneys of record, and subject to approval of this court, hereby stipulate
25
     as follows:
26
             WHEREAS, plaintiff Nathan Barnes filed his complaint in this action on February 19, 2021;
27
             WHEREAS, Defendant County of Sacramento was served with the complaint on February 23,
28
     2021;

                                                          1
              Case 2:21-cv-00323-TLN-DB Document 10 Filed 04/19/21 Page 2 of 3



 1            WHEREAS, no other defendant has been served with the complaint;
 2            WHEREAS, Defendant Scott Jones, sued only in his individual capacity, agreed to waive
 3   service of the complaint;
 4            WHEREAS, a response to the complaint is now due on April 27, 2021;
 5            WHEREAS the parties met and conferred regarding the allegations in the Compliant.
 6   Defendants raised number of legal issues with regards to the Complaint filed and Plaintiff agreed to
 7   address the issues raised and file the First Amended Complaint.
 8            WHEREAS, this request is not being made for the purpose of delay, or any other improper
 9   purpose; and
10            THEREFORE, the parties hereby stipulate, by and through their counsel of record and subject
11   to the approval of this court, as follows:
12
              Plaintiff Nathan Barns shall file the First Amended Complaint within 5 days of issuance of this
13

14   order.

15            Defendants’ response to the First Amended Complaint is due under the Rules.
16
              IT IS SO STIPULATED.
17
     Dated: April 19, 2021                         ZAREH & ASSOCIATES
18

19
                                                             /s/ Elizabeth Zareh
20                                                 By: __________________________
                                                       Elizabeth Zareh, Esq.
21
                                                       Attorney for Plaintiff Nathan Barnes
22

23   Dated: April 19, 2021                         LONGYEAR & LAVRA, LLP
24

25                                                           /s/ Amanda L. McDermott
                                                   By: __________________________
26                                                     Van Longyear
27
                                                       Amanda L. McDermott
                                                       Attorneys for Defendant,
28                                                    County of Sacramento and Scott Jones


                                                         2
            Case 2:21-cv-00323-TLN-DB Document 10 Filed 04/19/21 Page 3 of 3



 1                                                  ORDER
 2            Pursuant to stipulation of the parties, and good cause appearing, Plaintiff Nathan Barns shall
 3   file the First Amended Complaint within 5 days of issuance of this order. Defendants responses are due
 4   pursuant to the Federal Rules of Civil Procedure.
 5

 6   IT IS SO ORDERED.
 7
     Dated: April 19, 2021
 8
                                                             Troy L. Nunley
 9                                                           United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                         3
